IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

TALIH M. AIDIDAM,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D17-2546

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 7, 2017.

An appeal from the Circuit Court for Duval County.
Waddell A. Wallace, Judge.

Talih M. Aididam, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

BILBREY, WINSOR, and M.K. THOMAS, JJ., CONCUR.